SMYTH, Chief Justice,
These appeals are from a decision of the Patent Office in an interference case relating to a locking device for *360a demountable tire rim for automobiles. There are four interferants. Moyer was successful before each of the three tribunals of the Office. Anglada and Bryant appeal — Anglada against Moyer, Carroll, and Bryant; and Bryant against Carroll, Anglada, and Moyer.
The question involved is one of fact, and a careful study of the record fails to reveal palpable error on the part of the Commissioner. Therefore, following the rule announced in Valerius et al. v. Pfouts, 50 App. D. C. 394, 273 Fed. 358, this day decided, his decision in awarding priority to Moyer is affirmed.
Affirmed.
Mr.-Justice HITZ, of the Supreme Court of the District of Columbia, sat in the place of Mr. Justice ROBB in the hearing and determination of this appeal.